 1   McGREGOR W. SCOTT
     United States Attorney
 2   PAUL HEMESATH
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-CR-00033-JAM
12                 Plaintiff,
                                                        STIPULATION AND APPLICATION FOR A
13          v.                                          MONEY JUDGMENT AS TO DEFENDANT
                                                        SCOTT CAVELL; ORDER
14   SCOTT CAVELL
15                 Defendants.
16

17          The United States and defendant Scott Cavell stipulate, pursuant to Rule 32.2 of the Federal

18 Rules of Criminal Procedure and 21 U.S.C. 853(p), to the entry of a Money Judgment, as set forth

19 below:

20          1.     The Information in this case charged defendant Scott Cavell with one count of Causing

21 Misbranded Drugs to be Introduced Into Interstate Commerce, in violation of 21 U.S.C. §§ 331(a) and

22 333(a)(2).

23          2.     On February 26, 2019, defendant Scott Cavell pleaded guilty to the single count of

24 Causing Misbranded Drugs to be Introduced Into Interstate Commerce, in violation of 21 U.S.C. §§

25 331(a) and 333(a)(2). In pleading guilty, the defendant admitted to selling 2,4-Dinitrophenol, also

26 known as DNP, as a weight loss drug and fat burner despite knowing that DNP was not approved by the

27 FDA as a substance for human consumption. In total, through a website associated with the defendant,

28 between $500,000 to $1,500,000 of the substance was sold to customers.
                                                    1
                                                                                     Stipulation and Application for
                                                                                     a Money Judgment; Order
 1          3.      Based upon the defendant’s plea agreement, the 2,4-Dinitrophenol and the proceeds

 2 obtained from the 2,4-Dinitrophenol are subject to forfeiture and the government has established the

 3 requisite criminal nexus between the 2,4-Dinitrophenol, proceeds thereof, and the charged criminal

 4 offenses, 21 U.S.C. §§ 331(a) and 333(a)(2).

 5          4.      Defendant Scott Cavell stipulates and agrees that because of his own acts and omissions,

 6 the forfeitable property is no longer available for forfeiture for one or more of the reasons set forth in 21

 7 U.S.C. § 853(p). Accordingly, Defendant Scott Cavell stipulates and agrees to forfeit voluntarily and

 8 immediately $100,000.00 as a personal money judgment pursuant to Fed. R. Crim. P. 32.2(e), 21 U.S.C.

 9 §§ 334 and 853(p), and 28 U.S.C. § 2461(c).

10          5.      The government hereby applies for entry of a money judgment as follows:

11                  a.     Pursuant to the above, the Court shall impose a personal forfeiture money

12 judgment against defendant Scott Cavell in the amount of $100,000.00.

13                  b.     The above-referenced personal forfeiture money judgment is imposed based on

14 defendant Scott Cavell’s conviction and the unavailability of the forfeitable property.

15          5.      The $100,000.00 money judgment shall be partially satisfied from the $8,665.00 seized

16 during the execution of federal search warrants at Cavell’s residence on December 6, 2017. The

17 defendant stipulates and agrees to pay $25,000.00 no later than July 7, 2019, and the remaining balance

18 shall be paid in monthly installments of $10,000, each due by the first of the month, beginning on

19 August 1, 2019, until the judgment is satisfied.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
                                                          2
                                                                                       Stipulation and Application for
                                                                                       a Money Judgment; Order
 1         6.      Payment of the personal forfeiture money judgment should be made in the form of a

 2 cashier’s check made payable to the U.S. Marshals Service and sent to the U.S. Attorney’s Office, Attn:

 3 Asset Forfeiture Unit, 501 I Street, Suite 10-100, Sacramento, CA 95814.

 4

 5 Dated: June 5, 2019                                 McGREGOR W. SCOTT
                                                       United States Attorney
 6

 7                                                     /s/ PAUL HEMESATH
                                                       KEVIN C. KHASIGIAN
 8                                                     PAUL HEMESATH
                                                       Assistant U.S. Attorneys
 9
     Dated: June 5, 2019                               RONALD JAMES PETERS
10                                                     RONALD JAMES PETERS
                                                       Attorney for Defendant
11                                                     Scott Cavell

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                                                                                   Stipulation and Application for
                                                                                   a Money Judgment; Order
 1                                                 ORDER

 2          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

 3 defendant Scott Cavell in the amount of $100,000.00, pursuant to Fed. R. Crim. P. 32.2(e), 21 U.S.C. §§

 4 334 and 853(p), and 28 U.S.C. § 2461(c). The $100,000.00 money judgment shall be partially satisfied

 5 from the $8,665.00 seized during the execution of federal search warrants at Cavell’s residence on

 6 December 6, 2017. The defendant shall pay $25,000.00 no later than July 7, 2019, and the remaining

 7 balance shall be paid in monthly installments of $10,000, each due by the first of the month, beginning

 8 on August 1, 2019, until the judgment is satisfied. Payment of the personal forfeiture money judgment

 9 should be made in the form of a cashier’s check made payable to the U.S. Marshals Service and sent to

10 the U.S. Attorney’s Office, Attn: Asset Forfeiture Unit, 501 I Street, Suite 10-100, Sacramento, CA

11 95814. Any funds applied towards such judgment shall be forfeited to the United States of America and

12 disposed of as provided for by law.

13

14          IT IS SO ORDERED.

15

16 DATED: June 6, 2019                                  /s/ John A. Mendez_____________
                                                        JOHN A. MENDEZ
17                                                      United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28
                                                       4
                                                                                    Stipulation and Application for
                                                                                    a Money Judgment; Order
